       Case 1:18-cv-01638-EGS Document 35 Filed 09/16/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


 RINAT AKHMETSHIN,

                    Plaintiff,
                                          No. 18-cv-1638 (EGS)
 v.

 WILLIAM BROWDER,

                    Defendant.


                                  ORDER

      For the reasons stated in the accompanying Memorandum

Opinion, it is hereby

      ORDERED that Defendant’s Motion to Dismiss for lack of

personal jurisdiction, ECF No. 20, is GRANTED; and it is further

      ORDERED that Defendant’s Special Motion to Dismiss under

the District of Columbia’s Anti-Strategic Lawsuits Against

Public Participation Act, ECF No. 19, is DENIED; and it is

further

      ORDERED that Plaintiff’s request for jurisdictional

discovery is DENIED; and it is further

      ORDERED that this case is DISMISSED WITHOUT PREJUDICE for

lack of personal jurisdiction.

      SO ORDERED.

Signed:    Emmet G. Sullivan
           United States District Judge
           September 16, 2019
